[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: PLAINTIFF'S MOTION FOR CONTEMPT AND DEFENDANT'S MOTION FOR CONTEMPT
CT Page 4193
The plaintiff and the defendant filed post judgment motions for contempt. The plaintiff's motion for contempt is based on the defendant's failure to pay child support for the two minor children of the marriage in the amount of $2775 per month for almost two years. The defendant's motion for contempt is based on the plaintiff's failure to pay him $61,050 at a rate of $2775 per month over the course of twenty-two months in accordance with the separation agreement that was incorporated into the dissolution.
The plaintiff filed a chapter 7 bankruptcy petition seeking to discharge the debt owed to the defendant and in her motion for contempt has asked this court to decide whether the debt was discharged. In an attempt to clarify the events that took place in the bankruptcy court, this court sua sponte took judicial notice of the bankruptcy file and discovered that the bankruptcy case was opened upon the defendant's motion to open the case to revoke the debtor's discharge. The motion to open the case was filed on February 9, 2000 and was granted on February 22, 2000. This court stays both the plaintiff's and the defendant's motion for contempt until the bankruptcy case is closed.
Counsel for the parties are to inform this court when the bankruptcy case is closed and further inform the court as to whether the plaintiff's debt to the defendant was discharged. Upon notification from counsel on these matters, the court will set a date for a hearing.
HARRIGAN, J.